                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA



  CHRISTOPHER MEYERS                                                   CIVIL ACTION
  VERSUS                                                               NO. 19-5094
  JEFFERSON PARISH SHERIFF’S OFFICE, et al                             SECTION "G"


                                             ORDER

         A scheduling conference by telephone is currently for June 18, 2020 at 2:30 p.m. The

purpose of the conference is to schedule a pre-trial conference, trial on the merits and cut-off

dates.

         The Clerk of Court has received returned mail addressed to the plaintiff. Mr. Meyers is

no longer housed at B. B. (Sixty) Rayburn Correctional Center.

         Accordingly, IT IS ORDERED that the scheduling conference set for June 18, 2020 at

2:30 p.m. is converted to a call-in scheduling conference. The plaintiff and counsel for the

defendants shall call in to the conference at phone number 888-363-4735, access code 4393686.

          IT IS FURTHER ORDERED that the plaintiff be served at Lake Charles Probation &

Parole, 991 Gerstner Memorial Dr., Lake Charles, LA 70601. The Clerk shall update the docket

sheet with the plaintiff’s new address.
                                          10th
         New Orleans, Louisiana, this            day of June 2020.




                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT
